Citation Nr: 1820465	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  04-40 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

[The issues of entitlement to increased ratings for arthralgia and muscle pain, and to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from December 1990 to May 1991, with additional periods of service in the U.S. Army National Guard (ARNG). He had active service in the Southwest Asia Theater of operations from January 1991 to April 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 RO decision that in pertinent part, denied service connection for PTSD. 

In September 2005, the Veteran presented testimony on the issue of service connection for PTSD before VLJ Osborne. In October 2016, the Veteran presented testimony on the issue of service connection for an acquired psychiatric disorder, to include PTSD, before VLJ Kennedy. Transcripts of these hearings are of record.

In May 2006, March 2010, November 2011 and June 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.

During the pendency of the appeal, the issue on appeal has been recharacterized as listed on the first page of this decision pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

VLJs who conduct hearings must participate in making the final determination of the claim involved. 38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017). By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members. See 38 U.S.C. § 7102 (a) (2012). Thus, when an appellant has had a hearing before two separate VLJs during an appeal, and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review. In a March 2017 letter to the Veteran, the Board offered him an opportunity for a hearing before a third VLJ. See Arneson v. Shinseki, 24 Vet. App. 379 (2011). This letter was returned as undeliverable by the post office. The Board subsequently made repeated efforts to obtain the Veteran's current mailing address, including by contacting his representative. The Board re-mailed the letter to the Veteran in January 2018, and he did not respond. The Veteran's representative has submitted additional written argument in November 2017. Therefore, the Board finds that there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson. 38 C.F.R. § 20.700 (a) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim. 

Initially, the Board notes that a review of the claims file reflects that since the last supplemental statement of the case was issued in October 2015, the AOJ has obtained and associated voluminous VA treatment records with the claims file, including records of treatment for a psychiatric disorder, variously diagnosed. Significantly, in a July 2016 VA mental health evaluation, a VA treating psychologist diagnosed rule out PTSD. This evidence has not yet been reviewed by the AOJ in the context of the instant appeal, with issuance of a supplemental statement of the case. Such must be done prior to appellate review in order to provide due process to the Veteran. See 38 C.F.R. §§ 19.31, 19.37(a) (2017). 
Moreover, the Board finds that an addendum medical opinion is needed to reconcile the multiple psychiatric diagnoses which have been assigned during the pendency of this appeal, and to provide a supplemental opinion as to whether the Veteran has a diagnosis of PTSD, and whether any current psychiatric disorder is related to service or a service-connected disability. 

Reports of VA compensation examinations and addendum opinions in May 2009, November 2009, October 2010, June 2011 and December 2012 reflect that the examiners concluded that the Veteran does not have a current diagnosis of PTSD. In contrast, the July 2016 VA psychologist diagnosed rule out PTSD, while noting that this diagnosis was only being presented as a "rule out," since the Veteran's military records were not available to him. The July 2016 psychologist also diagnosed severe methamphetamine use disorder, severe cocaine use disorder, severe cannabis use disorder, recurrent major depressive disorder, and unspecified schizophrenia spectrum and other psychotic disorder.

The Veteran contends that he suffers from multiple psychiatric disorders, including PTSD, which he believes are attributable to multiple reported stressors during his periods of qualifying active service. He has made various contentions with regard to his claim, some of which conflict with each other, and with his service personnel records, which reduces the credibility of his assertions. For example, he has reported serving in combat and receiving the Combat Action Ribbon, but his service personnel records do not reflect any combat awards or citations. The Veteran's service personnel records show that he served in Saudi Arabia from January 1991 to April 1991 as a military policeman.

The Veteran has also asserted that he suffers from an acquired psychiatric disorder due to in-service chemical exposure. See his July 2010 statements.

On VA examination in May 2009, the Veteran asserted that he served in combat during Desert Storm and was awarded the "Combat Action badge." He said he had to subdue a violent American soldier who went berserk. He denied additional significant traumatic stressors.

On VA examination in October 2010, the Veteran asserted that he served in combat during Desert Storm and was awarded the "Combat Action Badge." The examiner noted that the Veteran's medical records showed that he reported seeing enemy combatants dying, but the Veteran denied any significant incidents behind this comment. The Veteran also reported that he had a manic-like episode in about 1992 "while on active duty," and was arrested during Hurricane Andrew in 1992. The examiner opined that this behavior was the first manifestation of a current bipolar disorder. The Board again notes that the Veteran's only period of active duty was from December 1990 to May 1991, prior to the events described above.

On VA examination in December 2012, a VA psychologist indicated the following Axis I diagnoses: cannabis dependence not otherwise specified (NOS), and amphetamine dependence in remission, and also indicated an Axis II diagnosis of personality disorder NOS with schizoid, schizotypal and antisocial features.

At the October 2016 Board hearing, the Veteran testified that he was just diagnosed with PTSD a couple of months earlier. He stated that the diagnosis was based on an incident while he was in the Gulf, and he never really told anyone about it until a few months ago during a psychiatric hospitalization. He said that during the incident, he was directly responsible for the loss of life of an Iraqi prisoner. He said he also had depression and anxiety, and he thought about the incident daily. He stated that he had not previously reported this particular stressor to doctors. He described an incident which occurred when he was a guard of POWs, he had a detail that was out on trash cleanup and he was in a particular area with them even though he was not supposed to. He said he fell down during an altercation, and other U.S. soldiers at the fence line thought he was being attacked, and so they shot a prisoner who was trying to help him up.

In an August 2017 statement, the Veteran asserted that during active duty in Arabia during Desert Storm, he started a religious argument with an Iraqi prisoner, who attacked him and then was shot and killed. The AOJ should attempt to verify the claimed stressor of the death of an Iraqi prisoner through official sources.

In November 2017, the Veteran's representative stated that the Veteran was unable to report for a VA examination scheduled in connection with this claim in 2013. The representative noted that the Veteran had been incarcerated twice while scheduled for examinations, and requested that a new examination be scheduled in connection with this claim.

Ongoing medical records should be obtained. 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA medical records of treatment or evaluation for a psychiatric disorder, and associate them with the claims file.

2. Attempt to verify the Veteran's reported stressor of the death of an Iraqi prisoner who was reportedly shot and killed while he was a guard of POWs in Saudi Arabia. He was stationed there from January 1991 to April 1991.

3. After receipt of all additional records, forward the claims file to a VA psychiatrist for a supplemental medical opinion as to whether any current psychiatric disorder, to include claimed PTSD, is related to service or a service-connected disability. The examiner must review the claims folder, including this remand. An examination need only be performed if deemed necessary by the examiner.

(a) Does the Veteran meet the diagnostic criteria for PTSD? If so, please identify the stressor(s) upon which the diagnosis is based. The Veteran's service personnel records show that he had periods of service in the ARNG, his only period of active duty was from December 1990 to May 1991, he served in Saudi Arabia from January 1991 to April 1991 as a military policeman, and he did not receive any combat citations or awards.

The examiner should reconcile the varying diagnoses on file, including in reports of VA compensation examinations conducted in May 2009 (with November 2009 addendum), October 2010 (with June 2011 addendum), and December 2012, and VA treatment records, including the June 2016 outpatient VA mental health evaluation.

(b) If the Veteran does not meet the diagnostic criteria for PTSD, please provide a diagnosis for all current psychiatric disorders, or explain why there are no diagnoses. For any acquired psychiatric disorder diagnosed, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current psychiatric disorder is related to service.

(c) Is it at least as likely as not (50 percent or higher degree of probability) that any current psychiatric disorder was (1) caused or (2) permanently worsened by a service-connected disability (currently generalized arthralgia, muscle pain and tinnitus)?

The examiner must provide an adequate supporting rationale for each opinion expressed.

4. Then readjudicate this claim in light of all additional evidence. If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_____________________________            ___________________________
               JOHN Z. JONES		           K. OSBORNE
           Veterans Law Judge                                 	      Veterans Law Judge
     Board of Veterans' Appeals                           Board of Veterans' Appeals




	___________________________
S. L. KENNEDY 
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




